This is a suit to reduce a tax assessment. The plaintiff has appealed from a judgment dismissing the suit on an exception of no cause or right of action; and the defendant, answering the appeal, invokes a plea of prescription of 30 days, which was overruled by the district court. The issues tendered are like those which were presented in the case of Brown Paper Mill Company, Inc., v. P.M. Fisher, assessor, ante, p. 207,130 So. 44.
For the reasons given in that case, the judgment maintaining the exception of no cause or right of action is annulled, the exception is overruled, and the case is ordered remanded to the district court for further proceedings.
THOMPSON, J., recused.